Citation Nr: 1011392	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-33 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from January 1965 to January 
1968.  He served in the Republic of South Vietnam and his 
military decorations include the Combat Infantryman Badge, 
Vietnam Parachute Badge, Vietnam Service Medal, and Vietnam 
Campaign Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

That rating decision also denied service connection for a 
back disorder, which the Veteran appealed.  However, in VA 
Form 21-4138, Statement in Support of Claim, in November 2007 
he withdrew that appeal.  That issue has been properly 
withdrawn and is not now before the Board.  See 38 C.F.R. 
§ 20.204 (2009).  

In October 2008, the Veteran testified at a local RO hearing 
before the undersigned Acting Veterans Law Judge sitting at 
Waco, Texas.  A transcript of that proceeding is of record.  

The issue of service connection for hepatitis C is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Loss of hearing was not shown during the Veteran's active 
military service or for many years thereafter. 

2.  The hearing loss first medically demonstrated more than 
30 years after the veteran's separation from service is not 
due to any incidents of service.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated during service 
nor may a sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with 
pre-adjudication VCAA notice by letter, dated in September 
2005.  He was notified of the evidence needed to substantiate 
a claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  He 
was also provided information as to the possible sources of 
infection in cases of hepatitis.  

By RO letter dated in March 2006 the Veteran was notified of 
the law and regulations governing the assignment of 
disability ratings and effective dates.  Moreover, as a 
matter of law, as the claim of service connection for 
bilateral hearing loss is denied, there will be no assignment 
of an initial disability rating or effective date by the RO.  
Therefore, there can be no possibility of any prejudice to 
the Veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The Veteran was afforded the opportunity to testify at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in October 2008 and a transcript thereof is on file. 

The RO has obtained the Veteran's service treatment records 
and VA treatment records.  Private treatment records are on 
file and he testified that all such records had been 
submitted.  See pages 6 and 10 of the transcript of the 
October 2008 travel Board hearing.  Records pertaining to his 
award of Social Security Administration disability benefits 
are on file.  Also, he was provided a copy of his claim file 
in July 2006.  

VA conducted the necessary medical examination in February 
2006, in an effort to substantiate the claim of service 
connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 - 85 (2006).  

As to the claim for service connection for bilateral hearing 
loss, the Veteran has not identified any additionally 
available evidence for consideration in his appeal.  As there 
is no indication that he was unaware of what was needed for 
claim substantiation nor any indication of the existence of 
additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  

Background

On examination for airborne duty in January 1965 audiometric 
testing revealed the Veteran's threshold levels, in decibels, 
at the respective frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
-5 
(10)
-5 (5)
-5 (5)
Not tested
-5 (0)
Left 
Ear
-5 
(10)
0 (10)
0 10)
Not tested
-5 (0)

Prior to October 31, 1967, service department audiometric 
tests were in "ASA" units.  The figures in parentheses 
represent the conversion to the current "ISO" units, which 
is the standard used in 38 C.F.R. § 3.385.  

In April 1967 the Veteran sustained a laceration of his head, 
which was sutured and for which he received a tetanus 
injection. 

On examination for service separation in December 1967 
audiometric testing revealed the Veteran's threshold levels, 
in decibels, at the respective frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
0
0
0
Not tested
0
Left 
Ear
0
0
0
Not tested
0

In an adjunct medical history questionnaire the Veteran 
reported not having or having had a hearing loss. 

A February 2003 private treatment records reflects that the 
Veteran's had sustained gasoline burns to his right chest 
wall 17 years ago, which required hospitalization for 21 
days. 

A report of a private audiometric testing in March 2004 
revealed the Veteran's threshold levels, in decibels, at the 
respective frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
25
35
45
60
65
Left 
Ear
25
35
45
Not tested
50

Discrimination ability was 92 percent in each ear.  The 
assessment was a bilateral mild-to-severe sensorineural 
hearing loss with excellent word discrimination ability.  The 
bilateral use of hearing aids was recommended.  

VA outpatient treatment records of 2004 and 2005 show that in 
April 2005 the Veteran had abnormal liver function test 
results, for which he was checked for hepatitis, and 
hepatitis C was diagnosed in April 2005.  Also, in April 2005 
he broke the hearing aid he was using.  In June 2005 it was 
noted that he had a history of having had skin grafts on his 
arms due to burns.  

On VA audiometric evaluation in February 2006 the Veteran 
related having had military noise exposure from a combination 
of helicopters, heavy artillery, and small arms fire in 
Vietnam.  After service he had been an air conditioning 
technician.  He provided a 20 year history of a bilateral 
progressive hearing loss with a history of only brief, 
occasional, rare tinnitus.  This occurred only once or twice 
a month, and was very brief, lasting only a few seconds.  The 
examiner reviewed the service treatment records and found 
that they were negative for hearing loss and tinnitus during 
service.  His hearing had been normal at service separation 
because he had normal results of audiometric testing at that 
time at all tested frequencies, and he had not complained of 
a hearing loss in the adjunct medical history questionnaire.  

Audiometric testing revealed the Veteran's threshold levels, 
in decibels, at the respective frequencies were: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
15
35
40
50
75
Left 
Ear
10
30
45
55
55

Speech discrimination ability was 92 percent in each ear.  
The diagnoses were bilateral high frequency sensorineural 
hearing loss and bilateral occasional tinnitus.  

The examiner stated that the Veteran's occasional, rare 
tinnitus should not be considered pathologic nor 
significantly disabling.  Based on a combination of the 
historical account the Veteran provided, and also based on 
normal audiometric thresholds recorded at service separation, 
and no complaint of hearing loss or tinnitus, or both, 
throughout service, including separation from service, it 
appeared most likely that the current hearing loss and 
tinnitus had both occurred subsequent to separation from 
service.  Based on clear and convincing evidence, the 
examiner's opinion was that it was less likely than not that 
the Veteran's current hearing loss and his rare, occasional 
tinnitus would be related to his military acoustic trauma.  

On VA examination in February 2006 to evaluate the Veteran's 
hepatitis C, the Veteran's claim file was reviewed.  He had 
been diagnosed with hepatitis in 2005 due to persistent 
elevated liver functions test results.  He denied having used 
drugs during service, and denied intravenous use of drugs but 
reported having had intercourse in Vietnam with prostitutes.  
He had never drunk heavily.  He had had 3 degree burns over 
20 to 30 percent of his body, in 1996, for which he had had 
skin grafts.  He had then been hospitalized for 22 days but 
he did not know if he had had any blood transfusions at that 
time.  However, the examiner reported that with skin grafts 
blood transfusions were usual.  The Veteran had not had any 
other operations.  He had not had therapy for hepatitis.  
After a physical examination, the diagnosis was hepatitis C, 
diagnosed in 2005.  The examiner opined that it was purely 
speculative to state how the Veteran incurred hepatitis C, 
but if he had had blood transfusions when hospitalized for 
his burns, this would be a probable cause.  So, it was at 
least as likely as not that the received hepatitis C from 
sexual intercourse with prostitutes in Vietnam but it was 
more likely than not related to the blood transfusions when 
hospitalized for burns.  

On VA general medical examination in May 2006 it was reported 
that the Veteran used to drink heavily.  He had been treated 
at a private facility for a back injury in 2002, and he had 
not worked since then.  The diagnoses included positive 
hepatitis C virus without residuals and without treatment, 
and bilateral hearing loss. 

On VA psychiatric examination in May 2006 it was reported 
that the Veteran had not been wounded or injured in Vietnam. 

Records from the SSA consist mostly of VA records already on 
file and postservice private clinical records of treatment 
and therapy of the Veteran following his postservice low back 
injury.  

At the October 2008 travel Board hearing the Veteran 
testified that he understood that one could contract 
hepatitis by eating food in Vietnam, which he has done.  
Also, he had had sexual activity in Vietnam with prostitutes.  
Page 3 of that transcript.  To his knowledge, after service 
he had not had any experience that would render him at risk 
for hepatitis.  Physicians had been unable to identify the 
source or cause of his hepatitis.  He was seen at VA but not 
being actually treated for hepatitis.  Page 4.  Needles had 
been used on him when he had had burns in 1989 or 1999 at 
Parkland.  Page 5.  All of those records had been submitted.  
Page 6.  He was not sure if he had been given blood 
transfusions when he had been treated for burns via skin 
grafts.  He had never used intravenous drugs.  Page 6.  He 
had no associated liver or pancreatic damage that he knew of.  
Page 7.   

As to hearing loss, the Veteran testified that he had had a 
13 month tour in Vietnam.  He had been in a battalion squad 
loading, delivering, and unloading supplies to units in the 
field, and helping to set up base camps when in the field.  
Page 7.  When setting up base camps, he was housed in a 
foxhole, usually right under artillery which were shooting 
over him.  Also, he was often going on to or getting off of 
helicopters.  He felt that this was the noise exposure that 
had caused his current hearing loss.  He had not been 
provided at that time with hearing protection.  After service 
he had been seen for hearing loss at the Texas Rehab.  Page 
8.  There, he had been diagnosed with a hearing loss and 
given hearing aids.  He had no significant postservice noise 
exposure, although he had done some indoor carpentry work.  
Page 9.  All of the records pertaining to his hearing loss 
had been submitted.  Page 10.  He had been with his wife for 
27 years and had always told her he had a problem with his 
hearing.  For 20 or 30 years he had had a little bit of 
ringing in his ears.  After service he had avoided loud 
music.  Page 11.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  A showing of inservice 
chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and 
(2) sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  A showing of 
continuity of symptoms is not required when disease identity 
is established but is required when inservice chronicity is 
not adequately supported or when an inservice diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions, such as a sensorineural hearing loss will 
be presumed to have been incurred in service if manifested to 
a compensable degree within 1 year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307. 

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not allow a 
combat veteran to establish service connection with lay 
testimony alone.  They reduce the evidentiary burden of a 
combat veteran only as to evidence needed to establish 
inservice incurrence of disease or injury, i.e., the 
existence of inservice disability, but not as to the 
requirements of current disability and medical nexus to 
service (the first and third elements for service connection, 
see Hickson v.West, 12 Vet. App. 247, 257 (1999)).  They do 
not create a presumption of service connection, an 
evidentiary presumption, or relax the standard of proof.  
They allow lay or other evidence, in lieu of official service 
records, to establish inservice incurrence when satisfactory, 
consistent with the circumstance, condition, or hardships of 
service, notwithstanding the absence of confirming official 
records.  Satisfactory evidence is that which is credible.  
Credible evidence is that which is plausible or capable of 
being believed.  In determining whether lay evidence is 
satisfactory, VA may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
by the veteran but VA may not weigh lay evidence against 
contrary evidence nor rely on the absence of official records 
to find that lay evidence is not credible.  See Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Wade v. 
West, 11, Vet. App. 302 (1998); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); Gregory v. Brown, 8 Vet. App. 563, 567; 
Caluza v. Brown, 7 Vet. App. 498 (1995).   

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2009).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Together, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do 
not create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected but 
considerably lighten the burden of proving the allegation.  
Collette v. Brown, 82 F.3d 389, 392-94 (Fed.Cir. 1996).  See 
also 38 C.F.R. § 3.304(f)(1).  Here, the Board concedes that 
the Veteran was exposed to acoustic trauma during combat in 
Vietnam.  However, the analysis does not end here.  It must 
still be shown that this acoustic trauma caused any current 
hearing loss. 

If the record shows evidence of inservice acoustic trauma and 
inservice audiometric results indicate an upward shift in 
tested thresholds, and if postservice audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, it must 
be determined whether there is a medically sound basis to 
attribute the postservice findings to injury in service, or 
whether they are more properly attributable to intercurrent 
causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Here, unlike in Hensley, Id., there is no upward shift of 
auditory thresholds on the basis of inservice audiometric 
testing.  

The Board must assess the competency and credibility of lay 
statements regarding inservice or continuous postservice 
symptomatology.  As to this, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 
38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, 
competent medical and lay evidence.  Where the determinative 
issue involves causation or a diagnosis, there must be 
competent evidence and, generally, lay statements are not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), or (2) the layperson 
is reporting a contemporaneous medical diagnosis (but see 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the 
underlying medical nature of evidence has been significantly 
diluted, as in the connection between a lay account of past 
medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute medical evidence) or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information 
simply recorded by a medical examiner and unenhanced by any 
additional medical comment, and thus not adding any medico-
evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical 
condition, there is a two-step analysis, the first is 
competence and the second is credibility.  Robinson v. 
Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected 
for publication); 312 Fed.Appx. 336, 2009 WL 524737 
(C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is simple and capable of 
lay observation, if so, then lay evidence thereof is not a 
medical determination requiring medical evidence; rather, it 
can be established by competent lay evidence.  Jandreau, Id.; 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 
C.F.R. § 3.159(a)(2).  If not, then competent medical 
evidence is required.  If lay evidence is competent, then the 
second step is to assess credibility by weighing the 
pertinent lay evidence against the other evidence-including 
inservice records documenting inservice injury or disability, 
if any.  Robinson, Id.  The credibility of lay statements may 
not be refuted solely by the absence of corroborating medical 
evidence, but this is a factor.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning 
continuity of symptoms after service, if credible, may be 
competent, regardless of the lack of contemporaneous medical 
evidence).  Other factors are the lapse of time in 
recollecting events attested to, prior conflicting 
statements, consistency with other statements and evidence, 
internal consistency, facial plausibility, bias, self-
interest, the earliest time at which corroborating lay or 
medical evidence is first shown, and statements given during 
treatment (which are usually given greater probative weight, 
particularly if close in time to the onset thereof).  

The Veteran is competent to attest to his having had acoustic 
trauma during service as well as having had a hearing loss 
after service.  Moreover, the Board notes that beginning in 
2004 audiometric testing of the Veteran's hearing acuity 
shows that he now meets the criteria for hearing loss under 
38 C.F.R. § 3.385.  Thus, the credibility of his statements 
and testimony must be weighed.  

The VA examiner opined that the current bilateral hearing 
loss is unrelated to the Veteran's military service due to 
the passage of time without corroborating evidence of 
pathology.  As noted above, this is only one factor, and may 
not be the determinative factor, in assessing credibility.  
Another factor is that on VA examination in 2006 the Veteran 
related a 20 years history of a progressive hearing loss.  
This only antedates a hearing loss to the 1980s.  Even his 
testimony does not antedate a hearing loss to a time prior to 
the 1980s.  And, this is still a point in time many years 
after military service, and after apparent acoustic trauma 
during service.  

The Veteran's statement of the onset of chronic bilateral 
hearing loss beginning in about the 1980s is given greater 
probative weight than his belief of inservice acoustic trauma 
as the cause of his hearing loss, particularly when 
considered with the absence of corroborating medical or 
contemporaneous lay evidence of continuous symptomatology 
after service.  

As to the second and third circumstances, delineated in 
Jandreau, Id., when lay evidence may establish a diagnosis, 
the Veteran has not reported or testified that she was given 
a diagnosis during service of any hearing loss, or a 
diagnosis within one year of service discharge in 1968 of a 
sensorineural hearing loss (the 2nd circumstance under 
Jandreau) nor has he described symptoms supported by a later 
diagnosis of inservice incurrence of hearing loss, or 
manifestation of a sensorineural hearing loss within the 
first postservice year, by a medical professional (the 3rd 
circumstance under Jandreau). 

Thus, the Board concludes that the Veteran's current 
bilateral hearing loss is not of service origin and that a 
sensorineural hearing loss is not shown until a number of 
years after discharge from his military service in 1968.  

Accordingly, service connection for bilateral hearing loss is 
not warranted.  Since, for these reasons, the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied. 

REMAND

Other than April 1967 service treatment record which shows 
that the Veteran sustained a laceration of his head, which 
was sutured and for which he received a tetanus injection, 
there is no evidence relevant to the claim for service 
connection for hepatitis C until VA outpatient treatment 
records which show that in 2005 he was evaluated due to 
elevated liver function test results and hepatitis C was 
found.  

The Veteran's testimony at the travel Board hearing has been 
set forth above.  A private clinical record of 2003 indicates 
that the Veteran's hospitalization for burns had occurred 
about 17 years ago.  This would antedate the Veteran's 
hospitalization to about 1985.  Significantly, while he 
testified that he was treated in 1989 or 1999 for burns and 
that those records were on file, other evidence indicates 
that the burns were incurred in the 1980s.  Moreover, a 
review of the evidentiary record shows that the records of 
his hospitalization for burns are not on file.  Thus, from 
the current record it is not possible to determine whether he 
actually received blood transfusions, as the 2006 VA examiner 
supposed. 

The 2006 VA examiner opined that it was purely speculative to 
state how the Veteran incurred hepatitis C, but if he had had 
blood transfusions when hospitalized for his burns, this 
would be a probable cause.  So, it was at least as likely as 
not that the received hepatitis C from sexual intercourse 
with prostitutes in Vietnam but it was more likely than not 
related to the blood transfusions when hospitalized for 
burns.  

In sum, the Veteran's suggestion that all private clinical 
records are on file is incorrect.  While there are records 
from the Parkland Hospital on file, these pertain only to 
treatment and therapy of the Veteran following his 
postservice 2002 low back injury.  It is unclear whether he 
was treated at the Parkland Hospital, as he testified, for 
his postservice burns but in light of the 2006 VA examiner's 
opinion, these records must be obtained to determine whether 
the Veteran had blood transfusions when hospitalized for 
burns.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
clarification as to where he was 
hospitalized for his postservice burns and 
the inclusive dates of hospitalization.  

Ask the Veteran to execute and return the 
appropriate release form for obtaining 
those records.  Upon receipt of the 
appropriate release, request all private 
treatment records indicated, if any, and 
associate all received with the file.  
If any request for private treatment 
records is unsuccessful, notify the Veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2009).   

2.  Then, refer case to the physician that 
conducted the February 2006 VA examination 
and rendered the opinion as to the origin 
of the Veteran's hepatitis C, for an 
addendum, after reviewing the additionally 
obtained private clinical records, as to 
whether it is as likely as not that the 
Veteran's current hepatitis C is the 
result of any incident during service, to 
include (1) his inservice head injury; or 
(2) having ingested any food during in 
Vietnam; or (3) sexual contact with 
prostitutes in Vietnam; or (4) blood 
transfusions, if any, received during 
hospitalization for his postservice burns.  

The examiner must have access to and 
review the claims folders for the 
Veteran's pertinent medical history.  

If that physician is not available, refer 
the case to another qualified physician 
for the appropriate response(s) to the 
questions posed. 

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

3.  Then readjudicated the claim.  If the 
claim remains denied, furnish the Veteran 
and his representative a Supplemental 
Statement of the Case and afford them the 
appropriate period of time within which to 
respond and then return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


